DETAILED ACTION
This Office action has been issued in response to amendment filed November 19, 2020. 
Claims 1, 7, 9 and 15 have been amended. Claims 5, 6, 13 and 14 are canceled. Currently, claims 1-4, 7-12 and 15 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-4, 7-12 and 15 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to double patenting rejection have been fully considered, but they are not persuasive. Upon careful consideration it is determined that the amended claims are not effective to overcome the double patenting rejection. As such, the double patenting rejection is hereby sustained.
4.	Applicant's arguments directed to 35 USC § 103 rejection (e.g. on pages 13-16) with regards to independent claims (e.g. claims 1 and 9) have been fully considered, but they are not fully persuasive. Applicant’s argues that “Gardner fails to disclose that a score (namely, a first score) is assigned to each of the keywords based on a document-centric property, wherein the document-centric property of a keyword includes at least one of: a location of the key-word in the at least one research document, an occurrence-frequency of the keyword in the at least one research document…keywords that describes position of the keyword within at least one research document, and the occurrence-frequency of the keyword…that describe the measure of the occurrence of the keywords within the at least one research document….different from assigning a fist score…convey a concept of the research document without disclosing any proprietary information included by the entity in the at least one research document…Turcato in a an effort to achieve etc.”. The Examiner respectfully disagrees with the Applicant’s arguments. The languages “position of the keyword within at least one research document, .…that describe the measure of the occurrence of the keywords within the at least one research document….the research document without disclosing any proprietary information” are not recited in the claims. Gardner in view of Turcato disclosed the claim recited limitations. Gardner teaches analyze, the information using the ontological database and the synonym database to identify a set of keywords corresponding to the at least one research document, assign a first score to each of the keywords based on a document-centric property, wherein the document-centric property of a keyword includes at least one of: a location of the keyword in the at least one research document, an occurrence-frequency of the keyword in the at least one research document. Gardner teaches ontology-based search associated with obtaining information relevant to research ([0089]), keyword and thesaurus-based systems provide users with relevant context-based information, for example a scientific literature may involve multiple words (0096]), look for synonyms and near-terms, and stem a word so that the root form  find all of its derivatives (e.g., discover may return discover, discovery, discoverer, discovered etc.) (e.g. identify a set of keywords corresponding to the at least one research document). Gardner teaches evaluating a term-document set relevance score to decide on an ontology and a target document set. Allow a set of documents and database entries to be gathered that are highly relevant to the ontology term ([0118]) establishing a term relevance distance score  ([0134], [0136]) (e.g. assign a first score to each of the keywords based on a document-centric property). Garner teaches context-based ontologies corresponding to information related to cellular locations, such as, for example, location of a calmodulin-binding protein during various phases of cellular differentiation or cell cycles ([0074]), token associated with words, phrases and other suitable characters in set of documents. Tokens appear frequently in a document set (e.g. frequency of occurrence) [0063]), data source include public or other databases ([0056]) (e.g. wherein the document-centric property of a keyword includes at least one of: a location of the keyword in the at least one research document, an occurrence-frequency of the keyword in the at least one research document). Gardner teaches data from intellectual property databases (e.g. cognizance), project documents, product development documents, scientific literature, market-related information, or any other unstructured data sources. Categorized using one or more statistical methods, indexed based on category, and stored in a second data source. The data source comprise information categorized and indexed. Semantic mapper used for contents of data sources ([0055], [0058]), knowledge based concept allow navigate relevant data, semantic linkage of these data, identify relationships in the data based on statistically relevant textual information where such knowledge resides ([0072]), which reads the claim recited limitations of analyzing world knowledge to determine a cognizance-index of the semantics of each of the one or more relationships. Gardner teaches the claimed invention including the limitations of score, but does not explicitly teach the limitations of score below a predefined threshold. In the same field of endeavor, Turcato teaches the limitations of score below a predefined threshold. (see Turcato, pages 9, 11 and 16, ranked synonym resources and producing score, threshold includes ranking and is set by the user, the threshold could be fixed or flexible and could set by the user (e.g. ranking set by the user and threshold could be fixed or flexible teaches below is predefined threshold). Therefore, the combined references teach the claim recited limitations. Further, Turcato also teaches the claim recited limitations of the document-centric property of a keyword includes at least one of: a location of the keyword in the at least one research document, an occurrence-frequency of the keyword in the at least one research document (pages 9-10, ranking and scoring synonym resources. Scores are produced from the frequencies of the words involved in the synonym relation and frequencies of other semantically related words, terms from the lists of synonyms (e.g. keyword) and dictionary definitions for words. Sources of word frequency data include synonymy relations, collection of documents, collection of queries (e.g. document-centric property of a keyword includes at least one of: a location of the keyword). Therefore, taken alone or combination of the references teach the claim recited limitations. 
Applicant’s fails to consider each of the paragraphs/columns on Gardner and Turcato references. Applicant’s arguments directed to “why and how one skill in the art….how such a combination is reasonably made….combination of Gardner and Turcato in an effort to achieve claimed subject matter” have been considered, but they are not persuasive. Gardner and Turcato both references teach features that are directed to analogous art and they are from the same field of endeavor, such as sharing documents, score associated with documents, semantic or synonymous association among words, determining contextually-relevant keywords related to text of the documents. The references are analogous art and they are same field of endeavor. As such, the references are combinable. Further, the references taken alone or combinations teach each of the claim recited limitations. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see [MPEP § 2144] (MPEP § 2144). The question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 7-12 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6, 8, 10-15, 17 and 19 of US Publication US 2019/0332717 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent US 2019/0332717 A1 contain(s) every element of claims 1-4, 7-12 and 15 of the instant application 16/145670 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-4, 7-12 and 15) contains same or similar limitations as US 2019/0332717 A1 (i.e. claims 1-6, 8, 10-15, 17 and 19). Claims of the instant application 16/145670 therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 1-4, 7-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner (US 2003/0177112 A1) in view of Turcato et al. (WO 02/27538 A2). 
As for claim 1, Gardner teaches a system for generating a summary of at least one research document, the system comprising: a computing device associated with an entity, wherein the computing device, comprises a computer readable program code, configured to: upload the at least one research document, acquire informatory data related to the at least one research document, and preprocess the at least one research document to extract information included (see Gardner, [0049], data transformation include mapping information to ontology, access data in consistent way, semantically map structured information from genomics, proteomics, chemistry, intellectual property, scientific literature or other database or data sources);  
a data repository comprising an ontological database and a synonym database; and a server arrangement communicably coupled via one or more data communication networks with the computing device and the data repository, the server arrangement configured to: acquire, from the computing device, the information included in the at least one research document, analyze, the information using the ontological database and the synonym database to identify a set of keywords corresponding to the at least one research document, assign a first score to each of the keywords based on a document-centric property, wherein the document-centric property of a keyword includes at least one of: a location of the keyword in the at least one research document, an occurrence-frequency of the keyword in the at least one research document (see [0016], ontology-based information management system, [0108], look for synonyms and near-terms, and stem a word so that the root form  find all of its derivatives (e.g., discover may return discover, discovery, discoverer, discovered etc, [0116], a matrix of resulting vectors (e.g., words and relevance score pairs)  constructed, [0089], [0096], [0118]; Also see response to arguments section above).
assign a second score to one or more relationships between the keywords based on a relationship-centric property, wherein assigning the second score to one or more relationships between the keywords, based on the relationship-centric property, includes: identifying one or more relationships between the keywords, identifying semantics of the one or more relationships in the at least one research document, and analyzing world knowledge to determine a cognizance-index of the semantics of each of the one or more relationships, and generate the summary for the at least one research document, wherein the summary comprises: a first portion generated based upon the informatory data, a second portion generated based on the keywords in the one or more relationships having the second score…..a predefined threshold, and a third portion generated, using a machine learning algorithm, based on the first score of the keywords (see [0086], a plurality of criteria for an ontology-based search including,  ontology domains and threshold level for matching contexts,  [0096], keyword and thesaurus-based systems, provide users with relevant context-based information that includes scientific literature and multiple words, [0116] words and relevance scores are constructed, [0055], [0072]; Also see response to arguments section above).
Gardner teaches the claimed invention including the limitations of score, but does not explicitly teach the limitations of score below a predefined threshold. In the same field of endeavor, Turcato teaches the limitations of score below a predefined threshold. (see Turcato, pages 9, 11, threshold includes ranking and is set by the user, the threshold could be fixed or flexible and could set by the user; Also see response to arguments section above).
Gardner and Turcato both references teach features that are directed to analogous art and they are from the same field of endeavor, such as sharing documents, score associated with documents, semantic or synonymous association among words, determining contextually-relevant keywords related to text of the documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Turcato’s teaching to Gardner system for synonym pruning which eliminates those synonyms that are inappropriate in a specific domain. Thus, avoid unnecessary amounts of ambiguity which can affects both the accuracy and efficiency of the natural language processing application (see page 1, lines 19-35).  
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a method claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Turcato’s teaching to Gardner system for synonym pruning which eliminates those synonyms that are inappropriate in a specific domain. Thus, avoid unnecessary amounts of ambiguity which can affects both the accuracy and efficiency of the natural language processing application (see page 1, lines 19-35).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gardner and Turcato teach:
  wherein preprocessing includes extracting entire content pertaining to the at least one research document (see Gardner, [0119]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gardner and Turcato teach:
wherein preprocessing includes extracting selective content pertaining to the at least one research document (see Gardner, [0089]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gardner and Turcato teach:
wherein the server arrangement is configured to assign the first score to each of the keywords further based upon at least one of: the informatory data, a popularity index of a keyword (see Gardner, [0055]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gardner and Turcato teach:
wherein the informatory data includes: metadata related to the at least one research document, hypotheses of the at least one research document, and statistical significance of the hypotheses (see Gardner, [0052], [0079]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gardner and Turcato teach:
wherein the machine learning algorithm is implemented as a natural language generator (see Gardner, [0070]).
Claims 10-12 and 15 correspond in scope to claims 2-4, 7 and 8 and are similarly rejected.
Prior Arts
8. 	GB 2572542, WO2007059287A1, US 2017/62521325, US 8856096, US 6675159, US 20150310104, US 9378285, US 9747390, US 20140074826, US 20060235843, US 20070011154, US 20160196340, US 20050267871 teaches at least the claim recited limitations of an ontology, synonym database, acquire information included in at least one research document, analyze information using ontological database and synonym database to identify set of keywords corresponding to at least one research document, assign first score to each of the keywords based on document-centric property, assign second score to one or more relationships between the keywords based on relationship-centric property and generate summary for at least one research document. first portion generated based upon informatory data, second portion generated based on keywords and third portion generated using machine learning algorithm based on first score of keywords.
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154    
01/29/21